Citation Nr: 0328014	
Decision Date: 10/17/03    Archive Date: 10/28/03

DOCKET NO.  99-00 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an effective date earlier than December 
29, 1995, for the assignment of a 70 percent rating for post-
traumatic stress disorder due to personal trauma with 
dysthymia.

2.  Entitlement to an effective date earlier than December 
29, 1995, for the assignment of a total rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Clark Evans, Esq.


ATTORNEY FOR THE BOARD

L. M. Davis, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1980 to 
May 1982.  

In a June 1997 rating decision of the Montgomery, Alabama 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), the RO granted service connection for post-traumatic 
stress disorder and assigned a 50 percent rating effective 
December 1995.  In a subsequent January 1998 rating decision, 
the RO determined that a 70 percent rating was warranted for 
post-traumatic stress disorder effective December 29, 1995 
and that TDIU was warranted for that same date.  The veteran 
appealed the assigned effective date for the 70 percent 
rating for post-traumatic stress disorder and TDIU to the 
Board of Veterans' Appeals (Board).  

In a November 2000 decision, the Board denied an effective 
date earlier than December 29, 1995 for the assignment of a 
70 percent rating for post-traumatic stress disorder and for 
the assignment of a TDIU rating.  In April 2001, the United 
States Court of Appeals for Veterans Claims (the Court) 
vacated the Board's November 2000 decision for further 
proceedings in compliance with the Veterans Claims Assistance 
Act of 2000 (VCAA).  In a May 2002 decision, the Board 
continued to deny an effective date earlier than December 29, 
1995 for the assignment of a 70 percent rating for post-
traumatic stress disorder and for the assignment of a TDIU 
rating.  In a March 31, 2003, Order, the Court vacated the 
May 2002 Board decision and remanded the case to the Board 
for compliance with the VCAA.


REMAND

In light of Disabled American Veterans v. Secretary of 
Veterans Affairs, ___ F.3d ___, Nos. 02-7304, -7305, -7316 
(May 1, 2003), and Paralyzed Veterans of America v. Secretary 
of Veterans Affairs, ___ F.3d ___, Nos. 02-7007, -7008, -
7009, -7010 (September 22, 2003), the case is hereby REMANDED 
to the RO for the following actions:

1.  The RO should comply with the March 31, 2003, 
Order of the United States Court of Appeals for 
Veterans Claims.

2.  The RO should send a VCAA letter to the 
veteran.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




